No.    80-275

              I N THE SUPREME COURT OF THE S T A T E O F MONTANA

                                                 1981



MADELINE COLLIFLOWER,

                                           P l a i n t i f f and A p p e l l a n t ,

        VS.

THE FORT BELKNAP COMMUNITY C O U N C I L ,
THE F O R T BELKNAP T R I B E O F I N D I A N S and
THE F O R T BELKNAP COMMUNITY A C T I O N PROGRAM,

                                           D e f e n d a n t s and R e s p o n d e n t s .



Appeal from:            D i s t r i c t C o u r t of t h e T w e l f t h J u d i c i a l D i s t r i c t ,
                        I n and f o r t h e C o u n t y of B l a i n e .
                        H o n o r a b l e B. W. T h o m a s , Judge p r e s i d i n g .

C o u n s e l of R e c o r d :

        For A p p e l l a n t :

                 Spangelo L a w F i r m , H a v r e , M o n t a n a
                 J a m e s Spangelo a r g u e d , H a v r e , M o n t a n a

        For R e s p o n d e n t s :

                 F r a n c i s X . L a m e b u l l argued, H a r l e m , M o n t a n a



                                           Submitted:           A p r i l 24,     1981

                                              Decided:        5'
                                                              , gg-             s/

                                  Clerk
M r . J u s t i c e Frank B.        Morrison, J r . , d e l i v e r e d t h e Opinion o f
t h e Court.


        Madeline C o l l i f l o w e r , a n e n r o l l e d member of t h e F o r t

Belknap ~ r i b e ,a p p e a l s from a n o r d e r of t h e D i s t r i c t C o u r t

of t h e T w e l f t h J u d i c i a l D i s t r i c t , B l a i n e County, g r a n t i n g

t h e r e s p o n d e n t s 1 motion t o d i s m i s s and r e n d e r i n g moot h e r

motion f o r summary judgment.                     Respondents1 motion t o d i s m i s s

was made a f t e r i t s answer and, t h e r e f o r e , i s c o n s i d e r e d a

motion f o r judgment on t h e p l e a d i n g s .                Rule 1 2 ( c ) , M.R.Civ.P.

Additionally the a p p e l l a n t ' s complaint f a i l e d t o s p e c i f i c a l l y

allege jurisdiction,               however, we a r e a b l e t o g l e a n s u f f i c i e n t

f a c t s from t h e p l e a d i n g s t o r e s o l v e t h e j u r i s d i c t i o n a l

issue.

        The a p p e l l a n t was h i r e d by t h e F o r t Belknap T r i b e

( t r i b e ) i n May of 1972 a s d i r e c t o r of t h e F o r t Belknap

I n d i a n Community A c t i o n Program (CAP).                    The program w a s

funded under a g r a n t from t h e O f f i c e of N a t i v e American

Programs of t h e Department of H e a l t h , E d u c a t i o n and W e l f a r e

and was i n t e n d e d f o r t h e promotion o f t r i b a l economic s e l f -

sufficiency.           The a p p e l l a n t was f i r e d J u n e 23, 1976, f o l l o w -

i n g a h e a r i n g b e f o r e t h e F o r t Belknap Community Council

c o n c e r n i n g a l l e g a t i o n s of o f f i c i a l n e g l e c t and g r o s s m i s -

managemen t.

        The a p p e l l a n t f i r s t sued t h e r e s p o n d e n t s i n f e d e r a l

c o u r t , a l l e g i n g wrongful t e r m i n a t i o n of employment.                 On

J a n u a r y 1 9 , 1979, t h e c a s e was d i s m i s s e d .          The f e d e r a l c o u r t

h e l d t h e a c t i o n of t h e F o r t Belknap Community c o u n c i l was i n

a "wholly governmental c a p a c i t y " , and t h e r e f o r e , t h e y were

immune from s u i t .

        The a p p e l l a n t t h e n f i l e d a c o m p l a i n t i n t h e T w e l f t h

J u d i c i a l D i s t r i c t , which i s t h e b a s i s of t h i s a p p e a l , a l l e g -
i n g b r e a c h of c o n t r a c t , t o r t and d e n i a l of due p r o c e s s .           The

lower c o u r t d i s m i s s e d t h e a c t i o n i n i t s o r d e r of J u l y 7,



        "The C o u r t c o n c l u d e s t h a t t h e a c t i v i t i e s w e d e a l
        w i t h h e r e a r e governmental f u n c t i o n s of t h e t r i b a l
        e n t i t y ; t h a t t h e F o r t Belknap I n d i a n Community and
        i t s a g e n c i e s who a r e d e f e n d a n t s i n t h i s a c t i o n a r e
        immune from s u i t i n t h e a b s e n c e of a n e x p r e s s
        w a i v e r ; t h a t t h e r e h a s been no s u c h waiver a s t o
        the t r i b a l entity.          Consequently, d e f e n d a n t ' s mo-
        t i o n t o d i s m i s s s h o u l d be g r a n t e d .  Plaintiff's
        motion w i l l t h e r e b y be r e n d e r e d moot."

        The i s s u e s p r e s e n t e d a r e (1) whether t h e D i s t r i c t

C o u r t ' s f i n d i n g of p u r e l y governmental a c t i v i t y by t h e t r i b e

i s s u p p o r t e d by t h e r e c o r d and ( 2 ) whether t h e D i s t r i c t

C o u r t p r o p e r l y r e j e c t e d a p p e l l a n t ' s c l a i m of an i m p l i e d

w a i v e r of t r i b a l immunity.           W agree with t h e D i s t r i c t Court
                                                e

and a f f i r m i t s o r d e r .

        B e f o r e d i s c u s s i n g t h e m e r i t s of t h i s a p p e a l , we must

b r i e f l y e x p l a i n t h e i n t e r n a l o r g a n i z a t i o n of t h e F o r t

Belknap T r i b e .

        Under a u t h o r i t y of t h e I n d i a n R e o r g a n i z a t i o n Act of

J u n e 1 8 , 1934, Ch. 576, 48 S t a t . 984, - amended,
                                               as                                    25 U.S.C.,

§§   461-479,       I n d i a n s were a u t h o r i z e d t o o r g a n i z e f o r p u r p o s e s

of l o c a l self-government              through t h e a d o p t i o n of c o n s t i t u -

t i o n s ( s e c t i o n 1 6 ) and c o r p o r a t e c h a r t e r s ( s e c t i o n 1 7 ) .   The

F o r t Belknap T r i b e r a t i f i e d both.            I t s c o n s t i t u t i o n was r a t i -

f i e d i n 1935, and i t s c o r p o r a t e c h a r t e r i n 1937.

        The g e n e r a l d i f f e r e n c e between c o n s t i t u t i o n a l and

c o r p o r a t e e n t i t i e s was d i s c u s s e d i n a n o p i n i o n of t h e S o l i -

c i t o r , Department of t h e I n t e r i o r :

        "The purpose of Congress i n e n a c t i n g S e c t i o n 16 of
        t h e I n d i a n R e o r g a n i z a t i o n Act was t o f a c i l i t a t e
        and t o s t a b i l i z e t h e t r i b a l o r g a n i z a t i o n of I n d i a n s
        r e s i d i n g on t h e same r e s e r v a t i o n , - f o r t h e i r common
        welfare.         I t p r o v i d e d t h e i r p o l i t i c a l organi-za-
        tion.         The p u r p o s e of Congress i n e n a c t i n g S e c t i o n
        17 of t h e I n d i a n R e o r g a n i z a t i o n Act w a s t o empower
        t h e S e c r e t a r y t o i s s u e a c h a r t e r of b u s i n e s s
        i - n c o r p o r a t i o n t o such t r i b e s t o e n a b l e them t o
        c o n d u c t b u s i n e s s t h r o u g h t h i s modern d e v i c e ,
        which c h a r t e r c a n n o t be revoked o r s u r r e n d e r e d
        e x c e p t by Act of Congress.                  This corporation, a l -
        though composed of t h e same members a s t h e p o l i -
        t i c a l body, i s t o be a s e p a r a t e e n t i t y , and t h u s
        more c a p a b l e of o b t a i n i n g c r e d i t and o t h e r w i s e
        e x p e d i t i n g t h e b u s i n e s s of t h e T r i b e    . . ."   No.
        M-36515, 65 I n t . Dec. 483 (November 2 0 , 1 9 5 8 ) .

See g e n e r a l l y , Comment, T r i b a l Self-Government and t h e

I n d i a n R e o r g a n i z a t i o n Act of 1934, 70 Mich.L.Rev.                   955 ( 1 9 7 2 ) .

        The governmental e n t i t y of t h e F o r t Belknap T r i b e

r e t a i n s i t s s o v e r e i g n immunity t o t h e e x t e n t n o t e x p r e s s l y

waived o r r e s t r i c t e d by Congress.                 The c o r p o r a t i o n , however,

i s empowered:

        "To s u e and t o be sued i n c o u r t s of competent
        j u r i s d i c t i o n w i t h i n t h e United S t a t e s ; b u t t h e
        g r a n t o r e x e r c i s e o f such power t o s u e and t o
        be sued s h a l l n o t be deemed a c o n s e n t by t h e
        Community o r by t h e United S t a t e s t o t h e l e v y
        of any judgment, l i e n o r a t t a c h m e n t upon t h e
        p r o p e r t y of t h e Community o t h e r t h a n income o r
        c h a t t e l s s p e c i a l l y pledged o r a s s i g n e d . "   Cor-
        p o r a t e C h a r t e r of t h e F o r t Belknap I n d i a n Com-
        munity of t h e F o r t Belknap I n d i a n R e s e r v a t i o n ,
        r a t i f i e d August 25, 1937.

        While r e c o g n i z i n g t h e g e n e r a l p r i n c i p l e s of I n d i a n

immunity, a p p e l l a n t a r g u e s t h e F o r t Belknap T r i b e no l o n g e r

enjoys the privilege.                  The argument i s n o t s u p p o r t e d by

e v i d e n c e of a c t u a l c o r p o r a t e a c t i v i t y b u t r a t h e r a s p e c u l a t i v e

l e g a l theory.        A p p e l l a n t c o n t e n d s t h a t by a d o p t i n g a b u s i n e s s

c o r p o r a t i o n p u r s u a n t t o s e c t i o n 17 t h e governmental e n t i t y

merged w i t h t h e c o r p o r a t e e n t i t y , t h e r e b y c o m p l e t e l y waiving

t h e t r i b e ' s immunity      .
        The D i s t r i c t C o u r t c o n s i d e r e d a p p e l l a n t ' s merger t h e o r y

and r e j e c t e d i t c o n c l u d i n g :

        "Here, t h e showing i s t h a t t h e Community A c t i o n
        program was developed through t h e N a t i v e American
        Programs a s a r e s u l t of t h e s p e c i a l r e l a t i o n s h i p
        which e x i s t s between t h e f e d e r a l government and
        I n d i a n s and I n d i a n t r i b e s f o r t h e p u r p o s e of ad-
        v a n c i n g t h e w e l f a r e of t h e I n d i a n s .   Agreed t h a t a
        p r i n c i p a l p u r p o s e was t o improve t h e economic
        and s o c i a l c o n d i t i o n s of t h e Community, t h a t pur-
        p o s e i s a p r o p e r governmental f u n c t i o n .           Conceiv-
        a b l y , c e r t a i n b u s i n e s s p r o j e c t s might r e s u l t d i -
        r e c t l y o r i n d i r e c t l y from t h e program, and i f
        s u c h p r o j e c t s s h o u l d be u n d e r t a k e n by t h e Commun-
        i t y , t h e c o r p o r a t e e n t i t y m i g h t w e l l be i n v o l v e d .
        N commercial o r b u s i n e s s a c t i v i t y i s i n v o l v e d
          o
        here. "

        The judgment must be a f f i r m e d .               F i r s t , a p p e l l a n t has

f a i l e d t o c a r r y h e r burden of proof r e g a r d i n g t h e c l a i m t h a t

t h e Community C o u n c i l was a c t i n g under c o l o r of i t s c o r p o r a t e

charter.        The r e c o r d c o n t a i n s no a f f i r m a t i v e e v i d e n c e t o

s u p p o r t such a c o n t e n t i o n .

        Second, a p p e l l a n t ' s merger t h e o r y i s n o t s u p p o r t e d by

any a u t h o r i t y reviewed by t h i s C o u r t and, i n f a c t , c o n f l i c t s

with current Indian l a w principles.                        The t h e o r y r e s t s upon

t h e u n t e n a b l e f o u n d a t i o n of an i m p l i e d w a i v e r of immunity.

        I n S a n t a C l a r a Pueblo v . M a r t i n e z ( 1 9 7 8 ) , 436 U.S. 49,

56 L. Ed. 2d 106, 98 S. Ct. 1670, t h e Supreme C o u r t d e c i d e d

whether a f e d e r a l c o u r t may p a s s on t h e v a l i d i t y of a t r i b a l

o r d i n a n c e denying membership t o t h e c h i l d r e n of f e m a l e

members who m a r r i e d o u t s i d e t h e t r i b e .         The a c t i o n w a s
                                IL
b r o u g h t under T i t l e        of t h e I n d i a n C i v i l R i g h t s Act of 1968

(ICRA),     25 U.S.C.,          8 5 1301-1303.          I n h o l d i n g t h e Act d o e s n ' t

impliedly a u t h o r i z e such a c t i o n s , t h e c o u r t discussed t h e

n a t u r e of t r i b a l immunity:

       " I n d i a n t r i b e s have l o n g been r e c o g n i z e d a s pos-
       s e s s i n g t h e common-law immunity from s u i t t r a d i -
       t i o n a l l y e n j o y e d by s o v e r e i g n powers.           Turner v .
       United S t a t e s , 248 U.S. 354, 358 ( 1 9 1 9 ) ; U n i t e d
       S t a t e s v. United S t a t e s F i d e l i t y & Guaranty Co.,
       309 U.S. 506, 512-513 ( 1 9 4 0 ) ; P u y a l l u p T r i b e v.
       Washington Dept. o f Game, 433 U.S. 165, 172-173
        ( 1 9 7 7 ) . T h i s a s p e c t of t r i b a l s o v e r e i g n t y , l i k e
       a l l o t h e r s , i s s u b j e c t t o t h e s u p e r i o r and p l e n a r y
       c o n t r o l of Congress.              But ' w i t h o u t c o n g r e s s i o n a l
       a u t h o r i z a t i o n , ' t h e ' I n d i a n N a t i o n s a r e exempt
       from s u i t . ' United S t a t e s v. U n i t e d S t a t e s F i d e l i t y
       & Guaranty Co., s u p r a , a t 512.

       " I t - s e t t l e d -h a t a waiver of s o v e r e i g n immunity
        - is                 t -
       ' c a n n o t b e i m p l i e d --- b e u n e q u i v o c a l l y ex-
                     -                   b u t must
       oressed.'
       ,
       .                - U n i t e d S t a t e s v. T e s t a n , 4 2 4 U.S. 392,
       399 ( 1 9 7 6 ) , q u o t i n g , United S t a t e s v. King, 395
U.S. 1, 4 ( 1 9 6 9 ) . " (Emphasis added.) S a n t a C l a r a
       Pueblo, 436 U.S. a t 58.
        I n summary, w e f i n d t h e Community C o u n c i l a c t e d s o l e l y

i n i t s governmental c a p a c i t y i n t h e t e r m i n a t i o n of t h e

a p p e l l a n t and concur w i t h t h e r e j e c t i o n of t h e n o t i o n t h a t

t r i b a l r a t i f i c a t i o n of a s e c t i o n 17 c o r p o r a t e c h a r t e r sub-

sumes, and t h e r e b y merges, a n e x i s t e n t s e c t i o n 1 6 t r i b a l

sovereign.         An i m p l i e d w a i v e r i s i m p e r m i s s i b l e ; t h e w a i v e r

must be e x p r e s s .

       The judgment o f t h e D i s t r i c t C o u r t i s a f f i r m e d .




W concur:
 e




                Chief J u s t i c